EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment after final dated 9/9/2021.  The previous double-patenting rejections have been withdrawn due to the Terminal Disclaimer filed and approved on 9/9/2021.  

Allowable Subject Matter / Reasons for Allowance
Claims 1-10, 12-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose/teach the limitations of amended claim 15.  As stated before, the previously applied art has the secondary flow controller moving away from the valve seat before the first flow control member moves away from the primary valve seat.  Thus, the art does not disclose that the secondary flow control member “is to move away” from the secondary valve seat when the first flow control member is in an open position.  The quoted portion “is to move” is interpreted to mean that the assembly is designed such that the secondary flow control member moves away from the secondary valve seat after the first flow control member moves away from the primary valve seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753